In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-13-0047-CR
                              ________________________

                       DAVID KENDELL GOSSETT, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 47th District Court
                                    Randall County, Texas
                Trial Court No. 23,788-A, Honorable Dan L. Schaap, Presiding


                                     March 5, 2013

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Appellant, David Kendell Gossett, appeals his conviction for unauthorized use of

a vehicle. The certification of right to appeal executed by the trial court states that this

Ais a plea bargain case and the defendant has NO right of appeal@ and Athe defendant

has waived the right of appeal.@ This circumstance was brought to the attention of

appellant and opportunity was granted him to obtain an amended certification entitling

him to appeal. No such certification was received within the time we allotted. Having
received no amended certification, we dismiss the appeal per Texas Rule of Appellate

Procedure 25.2(d).


                                             Per Curiam

Do not publish.




                                         2